DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/24/2020, in which claims 1-14 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-7 objected to because of the following informalities:  (1) “The device of claim 6” should read “The device of claim 4”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10856007 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

Instant - 17079459
US Pat. 10856007 B2 
Claim 4 - a device for encoding video data, the device comprising a video encoder configured to:  
encode information indicative of reference pictures that are part of a reference picture set, wherein the reference picture set identifies the reference pictures that can 

code information indicative of reference pictures that belong to a reference picture set, wherein the reference picture set identifies the reference pictures that can potentially be used 

a first reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and prior to the current picture in output order; 
a second reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and subsequent to the current picture in output order; and 
a third reference picture subset that identifies long-term reference pictures that are prior to the current picture in decoding order; 
 construct a plurality of reference picture subsets that each identifies zero or more of the reference pictures of the reference picture set, wherein the plurality of reference picture subsets comprises: 
a first reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and prior to the current picture in output order and that can potentially be used for inter-predicting the current picture and one or more of the one or more pictures following the current picture in decoding order;  
a second reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and subsequent to the current picture in output order and that can potentially be used for inter-predicting the current picture and one or more of the one or more pictures following the current picture in decoding order;  and 
a third reference picture subset that identifies long-term reference pictures that are prior to the current picture in decoding order and 

in response to determining that the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list, add a reference picture from one of the first reference picture subset, the second reference picture subset, and the third reference picture subset into the first reference picture list;
determine if the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list; 
in response to determining that the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list, 
repeatedly add one or more reference pictures from at least one of the first reference picture subset, second reference picture subset, 

determine that a number of entries in the first reference picture list is not equal to a maximum number of allowable entries in the first reference picture list after adding reference pictures from the first reference picture subset, the second reference picture subset, and the third reference picture subset into the first set of entries in the first reference picture list;  
in response to determining that the number of entries in the first reference picture list is not equal to the maximum number of allowable entries in the first reference picture list, 
repeatedly re-adding one or more reference pictures from at least one of the reference picture subsets into entries in the first reference picture list that are subsequent to the first set of entries until the number of entries in the first reference picture list is equal to the 

in response to determining that the number of entries in the second reference picture list is less than the maximum number of allowable entries in the second reference picture list, adding a reference picture from one of the first reference picture subset, the second reference picture subset, and the third reference picture subset into the second reference picture list;
determine if a number of entries in a second reference picture list is less than a maximum number of allowable entries in the second reference picture list; 
in response to determining that the number of entries in the second reference picture list is less than the maximum number of allowable entries in the second reference picture list, repeatedly adding one or more reference pictures from at least one of the first reference 

determine that a number of entries in the second reference picture list is not equal to a maximum number of allowable entries in the second reference picture list after adding reference pictures from the first reference picture subset, the second reference picture subset, and the third reference picture subset into the first set of entries in the second reference picture list;  
in response to determining that the number of entries in the second reference picture list is not equal to the maximum number of allowable entries in the second reference picture list, 
repeatedly re-add one or more reference pictures from at least one of the reference picture subsets into entries in the second reference picture list that are 

coding the current picture based on the first reference picture list and the second reference picture list.
Claim 5 - repeatedly add the one or more reference pictures into the first reference picture list comprises identifying at least one reference picture of the first reference picture subset in more than one entry in the first reference picture list.
Claim 7 - to repeatedly re-add the one or more reference pictures in the first reference picture list, the video coder is configured to identify at least one reference picture of the first reference picture subset in more than one entry in the first reference picture list.
Claim 6 - repeatedly add the one or more reference pictures into the first reference picture list comprises adding reference pictures in entries of the first reference picture list such that each entry of the first reference picture list identifies one of the reference pictures, and such that at least two entries of the first reference picture list identify a same reference picture of the reference pictures.
Claim 8 - o repeatedly re-add the one or more reference pictures in the first reference picture list, the video coder is configured to add reference pictures in entries of the first reference picture list such that each entry of the first reference picture list identifies one of the reference pictures, and such that at least two entries of the first reference picture list identify a same reference picture of the reference pictures.
Claim 7 - the device comprises one of: a wireless communication device; a microprocessor; and an integrated circuit.
Claim 11 - the device comprises one of: a wireless communication device;  a microprocessor;  and an integrated circuit.



Claims 8-10 are directed to a method for decoding video data, the method comprising a sequence of processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 4-6, and are rejected for the same reason as outlined above.

Claims 11-14 are directed to a device for decoding video data, the device comprising a video decoder configured to perform a sequence of processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 4-7, and are rejected for the same reason as outlined above.

Claims 1, 4, 7, 8, 11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10, 15 of U.S. Patent No. 9237356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

Instant - 17079459
US Pat. 9237356 B2 
Claim 4 - a device for encoding video data, the device comprising a video encoder configured to:  
encode information indicative of reference pictures that are part of a reference picture set, wherein the reference picture set identifies the reference pictures that can potentially be used for inter-predicting a current picture and can potentially be used for inter-

code information indicative of the reference pictures that belong to a reference picture set, wherein the reference picture set identifies the reference pictures that can potentially be used for inter-predicting a current picture and can potentially be used for inter-

a first reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and prior to the current picture in output order; 
a second reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and subsequent to the current picture in output order; and 
a third reference picture subset that identifies long-term reference pictures that are prior to the current picture in decoding order; 
construct a plurality of reference picture subsets that each identifies zero or more of the reference pictures of the reference picture set, wherein the plurality of reference picture subsets includes: 
a first reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and prior to the current picture in output order and that can potentially be used for inter-predicting the current picture and one or more of the one or more pictures following the current picture in decoding order, and excludes short-term reference pictures that are prior to the current picture in output order, that cannot be used for inter-predicting the current picture, and that can be used for inter-predicting one or more pictures following the current picture in decoding order;  
a second reference picture subset that identifies short-term reference pictures that are prior to the current picture in decoding order and subsequent to the current picture in output order and that can potentially be used for inter-predicting the current picture and one or more of the one or more pictures following the current picture in decoding order, and excludes short-
a third reference picture subset that identifies long-term reference pictures that are prior to the current picture in decoding order and that can potentially be used for inter-predicting the current picture and one or more of the one or more pictures following the current picture in decoding order, and excludes long-term reference pictures that are prior to the current picture in decoding order, that cannot be used for inter-predicting the current picture, and that can be used for inter-predicting one or more pictures following the current picture in decoding order;  

in response to determining that the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list, add a reference picture from one of the first 
determine if the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list; 
in response to determining that the number of entries in the first reference picture list is less than the maximum number of allowable entries in the first reference picture list, 
repeatedly add one or more reference pictures from at least one of the first reference picture subset, second reference picture subset, and third reference picture subset into the first reference picture list until the number of entries in the first reference picture list is not less than the maximum number of allowable entries in the first reference picture list;  


in response to determining that the number of entries in the second reference picture list is less than the maximum number of allowable entries in the second reference picture 
determine if a number of entries in a second reference picture list is less than a maximum number of allowable entries in the second reference picture list; 
in response to determining that the number of entries in the second reference picture list is less than the maximum number of allowable entries in the second reference picture list, repeatedly adding one or more reference pictures from at least one of the first reference picture subset, second reference picture subset, and third reference picture subset into the second reference picture list until the number of entries in the second reference picture list is not less than the maximum number of allowable entries in the second reference picture list; and

entries in the second reference picture list is not greater than a maximum number of allowable entries in the second reference picture list, and wherein to code the current picture, the video coder is configured to code the current 
picture based on the first reference picture list and the second reference picture list.

Claim 7 - code the current picture based on the reference picture list.
Claim 7 - the device comprises one of: a wireless communication device; a microprocessor; and an integrated circuit.
Claim 15 - the device comprises one or more of: a wireless communication device comprising at least one of a display to display 



Claim 1 is directed to a method for encoding video data, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 4, and is rejected for the same reason as outlined above.

Claim 8 is directed to a method for decoding video data, the method comprising a sequence of processing steps that are in reverse order of the steps corresponding to the same as claimed in claim 4, and is rejected for the same reason as outlined above.

Claims 11, 14 are directed to a device for decoding video data, the device comprising a video decoder configured to perform a sequence of processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 4, 7, and are rejected for the same reason as outlined above.

Allowable Subject Matter
Claims 1-14 allowable provided all the outstanding requirement s and/or rejection are properly addressed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takahashi (US Pat. 8649434 B2) teaches a video coding system with a local storage for 
performing storage control to control the storage of a reference picture in the storage.
Ye (US Pat. 9467695 B2) teaches a video coding parameter signaling scheme for signaling schemes and construction process for different reference picture lists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBERT KIR/             Primary Examiner, Art Unit 2485